DETAILED ACTION
The following is a Notice of Allowability upon examination of the above-identified application on the merits.  Claims 1-3 are pending in this application

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-3 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per clam 1, the prior art of record taken alone or in combination fails to teach a systemic control board configured to transform a voltage of the 120-volt or the 240-volt system for a plurality of low-volt equipment and a plurality of line-voltage equipment; the plurality of low-volt equipment comprises: a WIFI thermostat; at least one low-voltage humidification device; at least one low-voltage dehumidification device; and the plurality of line-volt equipment comprises: at least one ultra-violet lighting device; at least one line-voltage humidification device; and at least one line-voltage dehumidification device; wherein the WIFI thermostat controls each humidification and dehumidification device and the at least one ultra-violet lighting device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 30 December 2019.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to building automation systems in general:
		USPN 11,118,590 B2 to Arensmeier et al.
		USPN 11,054,165 B2 to Svendsen
		USPN 10,921,014 B1 to Walsh et al.
		USPN 10,852,025 B2 to Leen et al.
		USPN 10,436,977 B2 to Bergman et al.
		USPN 10,309,405 B2 to Arensmeier et al.
		USPN 10,288,309 B2 to Svendsen
		USPN 10,288,308 B2 to Svendsen
		USPN 10,175,668 B2 to Fadell et al.
		USPN 9,702,582 B2 to Svendsen

		US Pub. No. 2015/0323215 A1 to Arensmeier

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        19 November 2021